DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark DeLuca on 18 March 2022.
The application has been amended as follows: 
With regard to Claim 31, top line of Page 4, after “a control in signal communication with the”, replace “first and second” with ---first, second, and third---.
Allowable Subject Matter
Claims 27, 31, and 36-46 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, in view of the amendments to Claims 27 and 31, have been fully considered and are persuasive. The previous rejections under 35 USC 101 and 112(a) of Claims 27 and 31 have been withdrawn.
Furthermore, a double patenting rejection with parent case 14/911,046, now US 10,434,440, could not be made over the limitations of Claim 27, which are free from the prior art. These limitations include “measuring a third system pressure of the carbon dioxide based separation system using a third pressure sensor associated with a 
Finally, a double patenting rejection with parent case 14/911,046, now US 10,434,440, could not be made over the limitations of Claim 31, which are free from the prior art. These limitations include “a column bypass line coupled to the first and second tubing”, “ a third pressure sensor in the column bypass line, wherein the third pressure sensor determines a third system pressure of the carbon dioxide based separation system column bypass line”, “a controller in signal communication with the first, second, and third sensors”, “wherein the controller is capable of:…calculating a tubing pressure differential for the carbon dioxide based separation system from the third system pressure” and “calculating an average column pressure from the system pressure differential and the tubing pressure differential”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777